Title: Replies to the Queries of Moustier, [30 October] 1788
From: Madison, James
To: 


[30 October 1788]


1. Quelle est l’opinion des habitans les plus instruits de la Virginie, sur le Contrat de la ferme avec Mons. Rob. Morris; et quel est le systeme qu’ils voudroient y substituer?
1. It is not easy to give a precise answer to this question; many of the best informed not having been led to communicate their opinions, and others having been directly or indirectly interested on one side or the other. It seems to have been rather the prevailing opinion that the Contract was more hurtful to the price of Tobacco, than a supply of the Farmers Genl by purchases made in the English or other Foreign Markets. This opinion must be founded on a supposition that the mercantile sellers in Europe could more easily combine and counteract the monopoly than the Planters of America. It does not appear that those who dislike the contract have particularly turned their thoughts to a system proper to be substituted. The general idea seems to have been that some arrangement in France disarming the monopoly there of its influence, direct or indirect on the market here could alone effectually answer the purpose
2. Ne pourrions nous pas fournir à très bon marchè le gros lainage pour l’habillement des Negres?
The manufacture of this article being extremely simple & easily accomodated to the use, the event of a competition must depend on the comparative price of the material. The cloathing of Negroes is made of the coarsest materials. It is at present supplied in part by family manufacture, especially where a few negroes only belong to the same master, and this resource is daily increasing. Principal part however comes from G. Britain and if no foreign competition interferes, this must be the case for a considerable time.
3. Quels sont en general les objets de commerce, dont il pourroit être interessant d’encourager l’importation, soit en France soit aux Antilles?
3. Virginia produces Tobacco Wheat, Indian Corn, Lumber, Salt-provisions coal, Iron, Hemp, tar, pitch turpentine, flax seed. Ship-building can be carried on also advantageously. It is the interest of Virginia to find encouragement for all these articles; and of France to give encouragement so far at least as she does not herself produce them. Tobacco, naval Stores, ready-built Vessels, flax-seed—and occasionally wheat and flour also, are wanted in France. Flour Bread Indian corn, salt provisions, lumber and ready built vessels of inferior size, are adapted to the wants of the Islands.
4. Quelles sont d’un autre cotè les marchandizes du Royaume ou des Isles dont les Virginiens paroissent avoir le plus grand besoin?
4. As Virginia does not manufacture, and consumes less or more of a very great variety of articles, she may be considered as wanting most of the French Manufactures recommended by their quality and price. At present the coarser woolens of France are inferior to those of Britain, and her coarser linens to those of Germany. In the articles of hardware & leather, the English have also greatly the advantage. Wines, brandies, oyl, Fruits—silks, cambricks, Lawns, printed goods, Glass, Kid Gloves, ribbons superfine broad Cloaths &c are articles which may be best obtained from France. The Goods imported as valued at the ports of delivery, between Sepr. 1 86 & July 20. 87 amounted to 949,444.00–7 excluding Salt—distilled Spirits Wine, Malt liquors, Cheese, Tea, Sugar, Coffee. These paid a duty ad quantitatum & therefore the value does not appear. It need not be remarked that in all cases the entries subject to duty fall short of the truth.



The productions of the Islands most wanted in Virginia are Sugar & Coffee. (Between Sepr. 1. 86—& July 20. 87. were entered 2.126.673 lb. Sugar—& 147.591. of Coffee.) Molasses also is wanted; and Taffia perhaps in a small degree. Cotton is raised in Virginia as far as it is needed for domestic manufacture.

5. Est-il vraisemblable que les eaux de vie de France fassent tomber entierement le Rum des Isles? A quoi peut se monter la consommation annuelle des vins de France en Virginie?
5. It would be very difficult for brandy entirely to supplant Rum. A moderate preference however would soon make it a formidable rival. The small encouragement hitherto given to brandy has had a very sensible effect in promoting the use of it, and as antecedent habits become weakened the use will spread of itself. The brandies (doubtless from France with very trifling exceptions) entered on the Custom House books between Sepr. 1. 86 & July 20. 87 amounted to 10,630 Gallons; and it is conjectured that the direct importations not entered with the considerable quantity introduced by the way of Maryland where the duty has been lower, may amount to half as much. The rum entered within that period amounted to 499.083 Gallons. The Gin to 9102 ½ Gals. & the cordials & other spirits to 4169 ½ Gals.



The Wines entered within the above periods amounted to 109.948. Gals. on which quantity abt. 40,000 Gals. were French.


6. Se sert-on beaucoup du sel de France pour les salaisons et que faut-il faire pour en rendre l’usage plus commun?
6. French salt is little if at all used in Virginia. The eye is displeased at its colour, and the supposition is favored by that circumstance that it is dirty and inferior to the British & other White Salt. The objection suggests the means of rendering the use more common.

7. La Virga. commencetelle à exporter elle-même ses denrées, et quelle est la proportion de sa navigation avec celle des autres nations pour le transport des Tabacs et autres articles?



7. Of the Vessels entered between the above dates—The American amounted to
26,705 Tons


The British & those of other nations not in alliance
26,903.


The French & those of other nations in alliance
 2,664.


The law having required no other discriminations, the Custom House books do not furnish a more particular answer.



8. Comme les Americains desirent beaucoup d’obtenir de nouvelles faveurs dans nos Antilles, que pourroient-ils proposer pour fac[i]liter un arrangement de cette nature sans trop prejudicier aux avantages que la France ne cesse de tirer de ses Colonies?
8. The answer to this important question ought to be the result of much information as well as consideration. At present Mr. M. is not prepared with such an one. When ever he shall have formed an opinion on the subject which he thinks worth the attention of Ct. M. it shall be communicated.
